Per Curiam.
Petitioner filed his verified motion seeking á writ of mandate against respondent to com*423pel him to perform certain acts relating to matters allegedly pending in the Carroll Circuit Court.
Petitioner has failed to comply with . Rule 2-35 of this court, 1949 Revision, which provides for the filing of certified copies of all pleadings, orders and entries pertaining to the subject matter, and the petition herein is, therefore, dismissed.
Beamon v. State (1951), 230 Ind. 84, 101 N. E. 2d 819.
Note.—Reported in 104 N. E. 2d 575.